                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            June 18, 2021
                                                                         Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

CHARLES KIRKLAND,                § CIVIL ACTION NO.
         Plaintiff,              § 4:20-cv-01753
                                 §
                                 §
       vs.                       § JUDGE CHARLES ESKRIDGE
                                 §
                                 §
ANDREW SAUL,                     §
         Defendant.              §

                 ORDER ADOPTING
          MEMORANDUM AND RECOMMENDATION

     Plaintiff Charles Kirkland filed this action against Defendant
Andrew Saul, the Commissioner of the Social Security
Administration, to seek review of the denial of disability
insurance benefits under Title XVI of the Social Security Act.
See Dkt 1. The matter was referred for disposition to Magistrate
Judge Sam S. Sheldon. Dkt 13.
     Kirkland and Saul each moved for summary judgment. See
Dkts 16–19 (motions and memoranda of law). The Magistrate
Judge recommended granting the motion by the Commissioner
and denying that by Kirkland. Dkt 22. Kirkland timely filed an
objection. Dkt 23. The Commissioner didn’t file a response.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the court need only satisfy itself that
no clear error appears on the face of the record. See Guillory v
PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing Douglass
v United Services Automobile Association, 79 F3d 1415, 1420 (5th Cir
1996); see also FRCP 72(b) Advisory Comm Note (1983).
     Kirkland contends that the Magistrate Judge erred in
affirming the administrative law judge’s determination that
Kirkland’s evidence was insufficient to show that his anxiety was
a medically determinable impairment, thus warranting disability
benefits. Dkt 23 at 1. Specifically, he argues that, taken together,
his evidence of mental-health medication, a mental-health
diagnosis, and records of his subjective remarks with respect to
mental-health issues are sufficient to establish the existence of
such impairment. Id at 2–3.
     The controlling standard bears emphasis. Judicial review of
social security claims is “exceedingly deferential” and is limited to
two general inquiries—whether the Commissioner’s underlying
decision was supported by substantial evidence, and whether the
proper legal standards was applied. Taylor v Astrue, 706 F3d 600,
602 (5th Cir 2012), citing Greenspan v Shalala, 38 F3d 232, 236 (5th
Cir 1994). Substantial evidence here means that “credible evidentiary
choices or medical findings support the decision.” Salmond v
Berryhill, 892 F3d 812, 817 (5th Cir 2017) (quotations omitted). It
entails “more than a mere scintilla but less than a
preponderance.” Ibid (quotations omitted).
     The Magistrate Judge was undoubtedly correct that the
underlying decision was supported by substantial evidence. The
reasoning of the administrative law judge was clearly highlighted:
           As noted by Commissioner, the ALJ considered
           the fact that Plaintiff never received treatment
           by a mental health professional and that most
           of Plaintiff’s mental status examinations were
           normal. Further, the State Agency Psychologists
           also found no medically determinable mental
           impairment. Despite the recent diagnosis of
           generalized anxiety disorder, the ALJ saw no
           objective      abnormalities      within      the
           corresponding mental evaluation. Plaintiff fails
           to address this competing evidence despite
           having the burden of proof to show he has a
           medically determinable impairment.
Dkt 22 at 9, citing Dkt 12-3 at 18 (administrative decision). This
has now been determined to be accurate upon independent
review by the Court. And by this, it is clear that the administrative
law judge relied on “more than a mere scintilla” of evidence when




                                 2
determining that Kirkland’s anxiety wasn’t a medically
determinable impairment. Salmond, 892 F3d at 817.
     The Magistrate Judge was also undoubtedly correct that the
administrative law judge applied the proper legal standards. He
identified controlling decisions holding that limited evidence like
Kirkland’s reported symptoms and a generalized diagnosis
(without evaluation or treatment) is insufficient to establish that
a plaintiff’s anxiety is medically determinable. Dkt 22 at 8 n 22
(collecting cases). Indeed, the pertinent regulations require that
medical impairments like the subject anxiety be determined “by
objective medical evidence from an acceptable medical source,”
while rejecting the use of a claimant’s “statement of symptoms, a
diagnosis, or a medical opinion.” 20 CFR § 416.921. The evidence
Kirkland points to is largely of the type precluded by the
regulation.
     The Court has reviewed the objection de novo and finds it to
lack merit. The Magistrate Judge correctly upheld the
administrative law judge’s finding that Kirkland’s anxiety was not
a medically determinable impairment. The Court has otherwise
considered the memorandum and recommendation and reviewed
the pleadings, the record, the applicable law, and the objection.
No clear error appears.
     The Memorandum and Recommendation of the Magistrate
Judge is ADOPTED as the Memorandum and Order of this Court.
Dkt 22.
     The motion for summary judgment by Defendant Andrew
Saul, as the Commissioner of the Social Security Administration,
is GRANTED. Dkt 16.
     The motion for summary judgment by Plaintiff Charles
Kirkland is DENIED. Dkt 18.
     This case is DISMISSED WITH PREJUDICE.




                                3
SO ORDERED.

Signed on June 18, 2021, at Houston, Texas.




                       Hon. Charles Eskridge
                       United States District Judge




                          4
